Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
In light of the accompanying remarks, the double patenting rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112
In light of the amendments to the claims and the accompanying remarks, the rejection of claims under 35 USC 112 is hereby withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the context of the claim, there is no teaching or suggestion in the art of record for use of three devices, a first and a second transceiver and a first sensing device with one of the transceivers being located at a known distance from the first sensing device.  The claimed method serves to determine the positon of the second transceiver device by determining its distance from the first transceiver device and from the first sensing device using an exchange of signals between the transceiver devices  by having the first transceiver device generating a first enquiry signal received by the second transceiver device, the second transceiver device generating a response signal which is 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FRANK J MCGUE/           Primary Examiner, Art Unit 3648